DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statements submitted on 08/06/2019 and 01/28/2021 have been considered by the Examiner and made of record in the application file.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 6-8, 10-11, 14-16, 17-18, and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2017/0201886 A1 herein Yang), and further in view of Gautama et al. (US 2014/0188348 A1 herein Gautama).
Regarding claim 1, Yang teaches a wireless communication system comprising:
a mobile wireless communications device and a wireless accessory device to be paired therewith (read as wireless communication system 100 includes at least one server device 120 and at least one client device 110) (Yang – Figure 1, [0054]-[0055], and [0060]-[0063]).
However, Yang fails to teach said wireless accessory device comprising a wireless transceiver and an antenna coupled thereto, the wireless transceiver and said antenna being operable in an initial mode and an operational mode after successful pairing, the initial mode having a shorter range than the operational mode; said mobile wireless communications device exchanging pairing tokens with said wireless accessory device 
In the related art, Gautama teaches said wireless accessory device comprising a wireless transceiver and an antenna coupled thereto (read as Bluetooth chipset and Bluetooth antenna) (Gautama – Figure 2, [0056]-[0057]), the wireless transceiver and said antenna being operable in an initial mode and an operational mode after successful pairing (read as dual mode) (Gautama – [0058]-[0059]), the initial mode having a shorter range than the operational mode (read as Bluetooth and BLE duties) (Gautama – [0058]-[0060]); said mobile wireless communications device exchanging pairing tokens with said wireless accessory device using the initial mode, and communicating with said wireless accessory device using the operational mode after successful pairing (Gautama – [0031], [0058]-[0060], and [0075]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Gautama into the teachings of Yang for the purpose of providing dual-mode Bluetooth devices that are capable of communicating with Classic Bluetooth devices as well as Bluetooth Low Energy (BLE) devices.
Regarding claim 2 as applied to claim 1, Yang as modified by Gautama further teaches wherein said wireless transceiver comprises a dual-mode Bluetooth transceiver so that the initial mode uses Bluetooth Low Energy, and the operational mode uses Bluetooth Classic (read as dual mode Bluetooth capable of communicating 
Regarding claim 6 as applied to claim 1, Yang as modified by Gautama further teaches wherein said mobile wireless communications device is configured to determine a signal strength from said wireless accessory device during pairing (read as proximity detection/determination module 130 processes information from signals receive by the Bluetooth antenna 122 to determine signal strength information) (Gautama – [0038]).
Regarding claim 7 as applied to claim 1, Yang as modified by Gautama further teaches wherein said mobile wireless communications device is configured to determine a signed device identifier value from said wireless accessory device during pairing (read as scans for incoming advertisement messages transmitted from one or more end devices 170 having identifiers associated therewith that were previously authorized or previously paired; can communicate message for each sensor 120 that includes an identifier and signal strength information associated with the particular sensor) (Gautama – [0111], and [0131]).
Regarding claim 8 as applied to claim 1, Yang as modified by Gautama further teaches wherein said mobile wireless communications device comprises a land mobile radio device operable in at least one of a very high frequency (VHF) band, an ultra high frequency (UHF) band, and a cellular telephone frequency band (Gautama – [0031]).

 claim 10, Yang teaches a mobile wireless communications device to be paired with a wireless accessory device (read as wireless communication system 100 includes at least one server device 120 and at least one client device 110) (Yang – Figure 1, [0054]-[0055], and [0060]-[0063]) 
However, Yang fails to teach comprising a first wireless transceiver and a first antenna coupled thereto, the first wireless transceiver and the first antenna being operable in an initial mode and an operational mode after successful pairing, the initial mode having a shorter range than the operational mode, the mobile wireless communications device comprising: a second wireless transceiver; a second antenna coupled thereto; and a processor coupled to said second wireless transceiver and said second antenna, and configured to exchange pairing tokens with the wireless accessory device using the initial mode, and communicate with the wireless accessory device using the operational mode after successful pairing.
In the related art, Gautama teaches comprising a first wireless transceiver and a first antenna coupled thereto (read as Bluetooth chipset and Bluetooth antenna) (Gautama – Figure 2, [0056]-[0057]), the first wireless transceiver and the first antenna being operable in an initial mode and an operational mode after successful pairing (read as dual mode) (Gautama – [0058]-[0059]), the initial mode having a shorter range than the operational mode (read as Bluetooth and BLE duties) (Gautama – [0058]-[0060]), the mobile wireless communications device comprising:
a second wireless transceiver (read as Bluetooth chipset 125/145/175 and Bluetooth antenna 122/142/172) (Gautama – Figure 2, [0056]-[0057]);

a processor coupled to said second wireless transceiver and said second antenna (read as processor 220) (Gautama – Figure 2, and [0056]-[0057]), and configured to exchange pairing tokens with the wireless accessory device using the initial mode, and communicate with the wireless accessory device using the operational mode after successful pairing (Gautama – [0031], [0058]-[0060], and [0075]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Gautama into the teachings of Yang for the purpose of providing dual-mode Bluetooth devices that are capable of communicating with Classic Bluetooth devices as well as Bluetooth Low Energy (BLE) devices.
Regarding claim 11 as applied to claim 10, Yang as modified by Gautama further teaches wherein said second wireless transceiver comprises a dual-mode Bluetooth transceiver so that the initial mode uses Bluetooth Low Energy, and the operational mode uses Bluetooth Classic (read as dual mode Bluetooth capable of communicating using Classic Bluetooth communications as well as BLE communications) (Gautama – [0059]-[0065]).
Regarding claim 14 as applied to claim 10, Yang as modified by Gautama further teaches wherein said processor is configured to determine a signal strength from the wireless accessory device during pairing (read as proximity 
Regarding claim 15 as applied to claim 10, Yang as modified by Gautama further teaches wherein said processor is configured to determine a signed device identifier value from the wireless accessory device during pairing (read as scans for incoming advertisement messages transmitted from one or more end devices 170 having identifiers associated therewith that were previously authorized or previously paired; can communicate message for each sensor 120 that includes an identifier and signal strength information associated with the particular sensor) (Gautama – [0111], and [0131]).
Regarding claim 16 as applied to claim 10, Yang as modified by Gautama further teaches a land mobile radio device operable in at least one of a very high frequency (VHF) band, an ultra high frequency (UHF) band, and a cellular telephone frequency band (Gautama – [0031]).

Regarding claim 17, Yang teaches a method of operating a wireless communication system comprising a mobile wireless communications device and a wireless accessory device to be paired therewith (read as wireless communication system 100 includes at least one server device 120 and at least one client device 110) (Yang – Figure 1, [0054]-[0055], and [0060]-[0063]).
However, Yang fails to teach the wireless accessory device comprising a wireless transceiver and an antenna coupled thereto, the wireless transceiver and the antenna 
In the related art, Gautama teaches the wireless accessory device comprising a wireless transceiver and an antenna coupled thereto (read as Bluetooth chipset and Bluetooth antenna) (Gautama – Figure 2, [0056]-[0057]), the wireless transceiver and the antenna being operable in an initial mode and an operational mode after successful pairing (read as dual mode) (Gautama – [0058]-[0059]), the initial mode having a shorter range than the operational mode (read as Bluetooth and BLE duties) (Gautama – [0058]-[0060]), the method comprising:
operating the mobile wireless communications device to exchange pairing tokens with the wireless accessory device using the initial mode; and operating the mobile wireless communications device to communicate with the wireless accessory device using the operational mode after successful pairing (Gautama – [0031], [0058]-[0060], and [0075]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Gautama into the teachings of Yang for the purpose of providing dual-mode Bluetooth devices that are capable of 
Regarding claim 18 as applied to claim 17, Yang as modified by Gautama further teaches operating the mobile wireless communications device and the wireless accessory device so that the initial mode uses Bluetooth Low Energy, and the operational mode uses Bluetooth Classic (read as dual mode Bluetooth capable of communicating using Classic Bluetooth communications as well as BLE communications) (Gautama – [0059]-[0065]).
Regarding claim 22 as applied to claim 17, Yang as modified by Gautama further teaches operating the mobile wireless communications device to determine a signal strength from the wireless accessory device during pairing (read as proximity detection/determination module 130 processes information from signals receive by the Bluetooth antenna 122 to determine signal strength information) (Gautama – [0038]).
Regarding claim 23 as applied to claim 17, Yang as modified by Gautama further teaches operating the mobile wireless communications device to determine a signed device identifier value from the wireless accessory device during pairing (read as scans for incoming advertisement messages transmitted from one or more end devices 170 having identifiers associated therewith that were previously authorized or previously paired; can communicate message for each sensor 120 that includes an identifier and signal strength information associated with the particular sensor) (Gautama – [0111], and [0131]).

Claims 3-4, 12, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2017/0201886 A1 herein Yang), in view of Gautama et al. (US 2014/0188348 A1 herein Gautama), and further in view of Sinclair et al. (US 2007/0188323 A1 herein Sinclair).
Regarding claim 3 as applied to claim 1, Yang as modified by Gautama teaches said wireless communication system.
However, Yang as modified by Gautama fails to teach wherein said mobile wireless communications device comprises an accelerometer configured to determine a physical bump by said wireless accessory device during pairing.
In the related art, Sinclair teaches wherein said mobile wireless communications device comprises an accelerometer configured to determine a physical bump by said wireless accessory device during pairing (read as the user of a portable device to bump contact various devices and download pairing information associated with the devices, including various identities, passwords, locations, etc.; movement detected by an accelerometer) (Sinclair – [0017], [0036], [0039], and [0044]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Sinclair into the teachings of Yang as modified by Gautama for the purpose of providing the user of a portable device to bump contact various devices and download pairing information associated with the devices, including various identities, passwords, locations, etc. and the user can then transfer information associated with the devices to a computer by bump contacting the computer and allow the computer to complete the associating of various devices.
 claim 4 as applied to claim 1, Yang as modified by Gautama teaches said wireless communication system. 
However, Yang as modified by Gautama fails to teach wherein said wireless accessory device comprises an accelerometer configured to determine a physical bump by said mobile wireless communications device during pairing.
In the related art, Sinclair teaches wherein said wireless accessory device comprises an accelerometer configured to determine a physical bump by said mobile wireless communications device during pairing (read as the user of a portable device to bump contact various devices and download pairing information associated with the devices, including various identities, passwords, locations, etc.; movement detected by an accelerometer) (Sinclair – [0017], [0036], [0039], and [0044]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Sinclair into the teachings of Yang as modified by Gautama for the purpose of providing the user of a portable device to bump contact various devices and download pairing information associated with the devices, including various identities, passwords, locations, etc. and the user can then transfer information associated with the devices to a computer by bump contacting the computer and allow the computer to complete the associating of various devices.
Regarding claim 12 as applied to claim 10, Yang as modified by Gautama teaches said mobile wireless communication device.

In the related art, Sinclair teaches an accelerometer configured to determine a physical bump by the wireless accessory device during pairing (read as the user of a portable device to bump contact various devices and download pairing information associated with the devices, including various identities, passwords, locations, etc.; movement detected by an accelerometer) (Sinclair – [0017], [0036], [0039], and [0044]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Sinclair into the teachings of Yang as modified by Gautama for the purpose of providing the user of a portable device to bump contact various devices and download pairing information associated with the devices, including various identities, passwords, locations, etc. and the user can then transfer information associated with the devices to a computer by bump contacting the computer and allow the computer to complete the associating of various devices.
Regarding claim 19 as applied to claim 17, Yang as modified by Gautama teaches the method of operating the wireless communication system.
However, Yang as modified by Gautama fails to teach operating the mobile wireless communications device so that an accelerometer determines a physical bump by the wireless accessory device during pairing.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Sinclair into the teachings of Yang as modified by Gautama for the purpose of providing the user of a portable device to bump contact various devices and download pairing information associated with the devices, including various identities, passwords, locations, etc. and the user can then transfer information associated with the devices to a computer by bump contacting the computer and allow the computer to complete the associating of various devices.
Regarding claim 20 as applied to claim 17, Yang as modified by Gautama teaches
However, Yang as modified by Gautama fails to teach operating the wireless accessory device so that an accelerometer determines a physical bump by the mobile wireless communications device during pairing.
In the related art, Sinclair teaches operating the wireless accessory device so that an accelerometer determines a physical bump by the mobile wireless communications device during pairing (read as the user of a portable device to bump contact various devices and download pairing information associated with the devices, 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Sinclair into the teachings of Yang as modified by Gautama for the purpose of providing the user of a portable device to bump contact various devices and download pairing information associated with the devices, including various identities, passwords, locations, etc. and the user can then transfer information associated with the devices to a computer by bump contacting the computer and allow the computer to complete the associating of various devices.

Claims 5, 9, 13, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2017/0201886 A1 herein Yang), in view of Gautama et al. (US 2014/0188348 A1 herein Gautama), and further in view of Laarakkers et al. (US 2012/0184372 A1 herein Laarakkers).
Regarding claim 5 as applied to claim 1, Yang as modified by Gautama teaches the wireless communication system.
However, Yang as modified by Gautama fails to teach wherein said mobile wireless communications device comprises an audio input device configured to sense an audio tone from said wireless accessory device during pairing.
In the related art, Laarakkers teaches wherein said mobile wireless communications device comprises an audio input device configured to sense an audio tone from said wireless accessory device during pairing (read as audio identifiers for pairing) (Laarakkers – [0042], and [0044]).

Regarding claim 9 as applied to claim 1, Yang as modified by Gautama teaches the wireless communication system.
However, Yang as modified by Gautama fails to teach wherein said wireless accessory device comprises at least one of an audio input transducer and an audio output transducer.
In the related art, Laarakkers teaches wherein said wireless accessory device comprises at least one of an audio input transducer and an audio output transducer (read as audio identifiers for pairing) (Laarakkers – [0042], and [0044]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Laarakkers into the teachings of Yang as modified by Gautama for the purpose of using sensory identifiers such as audio identifiers for pairing such as identifying tapping sounds when one device makes physical contact with another device during a pairing process.
Regarding claim 13 as applied to claim 10, Yang as modified by Gautama teaches the wireless mobile wireless communications device.
However, Yang as modified by Gautama fails to teach an audio input device configured to sense an audio tone from the wireless accessory device during pairing.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Laarakkers into the teachings of Yang as modified by Gautama for the purpose of using sensory identifiers such as audio identifiers for pairing such as identifying tapping sounds when one device makes physical contact with another device during a pairing process.
Regarding claim 21 as applied to claim 17, Yang as modified by Gautama teaches the method of operating the wireless communication system.
However, Yang as modified by Gautama fails to teach operating the mobile wireless communications device so that an audio input device senses an audio tone from the wireless accessory device during pairing.
In the related art, Laarakkers teaches operating the mobile wireless communications device so that an audio input device senses an audio tone from the wireless accessory device during pairing (read as audio identifiers for pairing) (Laarakkers – [0042], and [0044]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Laarakkers into the teachings of Yang as modified by Gautama for the purpose of using sensory identifiers such as audio identifiers for pairing such as identifying tapping sounds when one device makes physical contact with another device during a pairing process.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to APRIL GUZMAN GONZALES whose telephone number is (571)270-1101.  The examiner can normally be reached on Monday - Friday 8:00 am to 4:00 pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley L. Kim can be reached on (571) 272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 






/APRIL G GONZALES/Primary Examiner, Art Unit 2648